Lawbence, Judge:
The proper dutiable value of certain loudspeakers imported from England constitutes the subject of this appeal for a reappraisement.
The parties hereto have submitted this appeal for decision upon a stipulation to the effect that at the time of exportation of the merchandise tabulated below such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States as follows:
12" 15, watt P. M. Loudspeakers,
Dustproof Type Audiom 60 @£ 8-12-6 each
12" 15, watt High Fidelity
P. M. Loudspeakers
Dustproof, Type Axiom 150 @£ 10-5-6 each
both less 33%% discount, packed.
It was also agreed by the parties that there was no higher foreign value, as defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, for the merchandise involved herein at the time of exportation.
Upon the agreed facts, I find export value, as that value is defined in section 402 (d) of said act (19 U. S. C. § 1402 (d)), to be the proper basis for the determination of the value of said merchandise and that such value is “£8-12-6 each” as to the “P. M. Loudspeakers, Dust-proof Type Audiom 60,” and “£10-5-6 each” as to the “High Fidelity P. M. Loudspeakers Dustproof, Type Axiom 150,” both less 33){ percent discount, packed.
Judgment will be entered accordingly.